Exhibit 10.1

RESELLER AGREEMENT

THIS RESELLER AGREEMENT is made as of 27 May 2005 (the “Effective Date”).

BY AND BETWEEN:

WATERLOO MAPLE INC. (“MAPLESOFT”)

- and -

SPLINEX TECHNOLOGY INC., a Delaware corporation (the “Toolbox Developer”)
WHEREAS:



  A.   The Toolbox Developer owns, or has licensed from others, all proprietary
right, title and interest in certain computer software products listed on
Schedule A hereto (the “Toolbox Developer Software”).



  B.   A portion of MAPLESOFT’s business is to resell MAPLESOFT product-related,
third-party computer software products through its web store or other
appropriate means as mutually agreed between the parties.



  C.   MAPLESOFT wishes to obtain, and the Toolbox Developer is willing to grant
to MAPLESOFT the non-exclusive right to market and resell the Toolbox Developer
Software and related material and documentation to End Users (as hereinafter
defined) throughout the world in accordance with this Agreement.

D. The parties have agreed to enter into this Agreement on the terms and
conditions herein contained.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1 — DEFINITIONS AND INTERPRETATION

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:



  (a)   “Agreement” means this Reseller Agreement, as amended from time to time
by the mutual consent of the parties, and includes all Schedules hereto;



  (b)   “Confidential Information” means the proprietary technical information,
know-how, technology, system designs, prototypes, ideas, inventions,
improvements, layouts, software, concepts, techniques, discoveries, data and
files, either party identities and lists, including accounting records,
forecasts, project management plans, marketing



      plans and business plans provided by or on behalf of one party in
connection with this Agreement, and all copies and tangible embodiments thereof
(in whatever form or medium); provided, however, that any of the foregoing shall
not be considered Confidential Information if the party receiving it can show
that such information: (i) has become publicly known through no wrongful act or
breach of any obligation of confidentiality on the receiving party’s or any
third party’s part; (ii) was rightfully received by the receiving party from a
third party not in violation of any contractual, legal or fiduciary obligation
by such third party; (iii) was approved for release by written authorization of
the party having rights therein; (iv) was developed by the receiving party
independently of the party having rights therein without breach of any
confidentiality or other obligations; or (v) was disclosed by court order or
other legal authority, provided that the party having rights therein is given an
opportunity to oppose such disclosure and if disclosed, such information is only
used for the specified legal purposes ;



  (c)   “End User” means any person, corporation or other entity, who licenses a
copy of the Product to fulfill its own internal needs and not for resale,
distribution, duplication or sublicensing;



  (d)   “Intellectual Property Rights” means any and all rights in and to
intellectual property (whether or not issued or published or protected by patent
or registerable under copyright, trademark, trade secret or subject to analogous
protection) including, without limitation, all technical information, technical
data, inventions, products, data, algorithms, design, methods, know-how,
processes, copyrights, patents, trade secrets, software (including object code
and source code), models, patterns, drawings, specifications, prototypes,
firmware and discoveries and all Modifications thereto;



  (e)   “Modifications” means all commercially available updates, upgrades,
versions, modifications, enhancements, improvements and/or corrections made or
to be made to the Product by the Toolbox Developer;



  (f)   “Product” means the Toolbox Developer Software, related material and
documentation and any commercially released Modifications;



  (g)   “Suggested Retail Price” means the retail prices suggested for the
Product by the Toolbox Developer as outlined in Schedule B hereto as may be
amended from time to time at the sole discretion of the Toolbox Developer;



  (h)   “Reseller Price” means the price paid by MAPLESOFT to the Toolbox
Developer for the Product as outlined in Schedule B hereto, as may be amended
from time to time at the sole discretion of the Toolbox Developer;

(i) “Territory” means the world;



  (j)   “Web Site” means MAPLESOFT’s web site URL location or locations where
MAPLESOFT will market the Product and market promote, and make it available for
licensing and download to End Users.



  1.2   Interpretation. In this Agreement, words importing the singular number
include the plural and vice versa and words importing gender include all
genders. The division of this Agreement into articles, sections and subsections
and the insertion of headings are for the convenience of reference only and
shall not affect its construction or interpretation.



  1.3   Schedules. The following are the Schedules attached to and incorporated
in this Agreement by reference:

• Schedule A: Toolbox Developer Software — Product Definition

• Schedule B: Reseller Price, Suggested Retail Pricing, and other Terms and
Conditions

• Schedule C: MAPLESOFT Marketing & Promotional Activities
• Schedule D: Form of Toolbox Developer End User License Agreement for the
Product

• Schedule E: Trademarks

ARTICLE 2 — GRANT OF RIGHTS



  2.1   Right to Resell. Subject to all terms within this Agreement including
the payment of the Reseller Price defined in Schedule B, the Toolbox Developer
hereby grants to MAPLESOFT a personal, limited, non-exclusive, nontransferable
(except as permitted in accordance with Section 10.3 hereto) right to license
the Product to End Users within the Territory through the Web Site or through
its identified resellers and affiliates so long as MAPLESOFT is responsible for
the actions of such resellers and affiliates and warrants that the actions of
such resellers and affiliates comply with the provisions of this Agreement or by
any other distribution methods as the parties may mutually agree in writing,
during the Term or any subsequent Renewal Term, as the case may be. MAPLESOFT
shall conduct a minimum level of Product marketing promotion as outlined in
Schedule C.



  2.2   Use and Display of Toolbox Developer Trademarks. The Toolbox Developer
grants to MAPLESOFT, the non-exclusive, non-transferable right to use and
display the Toolbox Developer Trademarks associated with the Product solely for
marketing, distribution and promotion of the Product in accordance with this
Agreement provided that MAPLESOFT:



  a)   Accepts that its usage of the Toolbox Developer Trademarks is at all
times under the control of the Toolbox Developer;



  b)   Uses the Toolbox Developer Trademarks only in the form and manner as may
be prescribed from time to time by the Toolbox Developer;



  c)   Uses the Toolbox Developer Trademarks only in association with the
Product; and markets and resells the Products only under the Toolbox Developer
Trademarks, and not any other trademark or logo; and



  d)   Upon written request, provides the Toolbox Developer with copies of all
materials using the Toolbox Developer Trademarks, for review.



  2.3   Use and Display of MAPLESOFT Trademarks. MAPLESOFT grants to the Toolbox
Developer the non-exclusive, non-transferable right to use and display the
MAPLESOFT Trademarks used solely for marketing, distribution and promotion of
the Product in accordance with this Agreement, provided that the Toolbox
Developer:

a) Accepts that its usage of the MAPLESOFT Trademarks is at all times under the
control of MAPLESOFT;



  b)   Uses the MAPLESOFT Trademarks only in the form and manner as may be
prescribed from time to time by MAPLESOFT;

c) Uses the MAPLESOFT Trademarks only in association with the Product; and



  d)   Upon written request, provides MAPLESOFT with copies all materials using
MAPLESOFT Trademarks, for review.

2.4 Editing of Promotional Materials. With the prior consent of the Toolbox
Developer, MAPLESOFT has the right to edit any materials submitted by the
Toolbox Developer for purposes of Product promotion, use on the Web Site and
other marketing activities, provided that no material changes are made to the
materials.

ARTICLE 3 — OWNERSHIP AND CONFIDENTIALITY



  3.1   Ownership of Intellectual Property. MAPLESOFT acknowledges and agrees
that the Product, including any Modifications thereto, and all Intellectual
Property Rights therein shall at all times remain the sole property of the
Toolbox Developer, and MAPLESOFT shall have only such limited rights with
respect thereto as shall be explicitly given under this Agreement. MAPLESOFT
shall promptly notify the Toolbox Developer in writing of: 1) any claims,
allegations, or notifications that MAPLESOFT’s marketing, promotion or licensing
of the Product may or will infringe the Intellectual Property Rights of any
other person or entity and 2) any determination, discovery, or notification that
any person, corporation or other entity is or may be infringing the Intellectual
Property Rights of the Toolbox Developer. The Toolbox Developer shall promptly
notify MAPLESOFT in writing of any claims, allegations, or notifications that
the Toolbox Developer’s marketing, promotion or licensing of the Product may or
will infringe the Intellectual Property Rights of any other person or entity.



  3.2   Ownership of Confidential Information. All right, title and interest in
and to the Confidential Information of either MAPLESOFT or the Toolbox Developer
is and shall remain with MAPLESOFT or the Toolbox Developer, as the case may be.
Neither party shall acquire any right, title or interest in or to any
Confidential Information of the other pursuant to this Agreement.



  3.3   Irreparable Harm. The recipient of the Confidential Information
acknowledges that any unauthorized disclosure and use of Confidential
Information of the disclosing party will cause irreparable harm to the
disclosing party for which damages may not be an adequate remedy. In the event
of unauthorized disclosure and use of its Confidential Information, the
disclosing party shall, in addition to any other rights or remedies it may have
in law or equity under this Agreement or otherwise, be entitled to injunctive
relief.



  3.4   Return of Confidential Information. The recipient of the Confidential
Information agrees that, immediately upon request by the disclosing party, and
in any event, immediately upon termination of this Agreement, the recipient
shall destroy or deliver all copies of all Confidential Information of the
disclosing party in its possession, care or control to the disclosing party,
except such information that each party must maintain to document accounting and
legal requirements; and the recipient party shall deliver to the disclosing
party a notarized certificate of one of its senior officers attesting to the
completion of such return or destruction.

ARTICLE 4 — INDEPENDENT CONTRACTOR STATUS



  4.1   Independent Contractor Status. It is the intention of the parties, and
the parties understand and agree, that the parties are and shall be independent
contractors to one another, and neither MAPLESOFT, the Toolbox Developer nor any
of their respective representatives is an employee, agent, representative, joint
venturer or partner of the other party. Nothing in this Agreement shall be
interpreted or construed as creating or establishing the relationship of
employer and employee between MAPLESOFT and the Toolbox Developer or any if
their respective representatives, and neither party shall hold itself out as the
employee, agent, representative, joint venturer or partner of the other nor
contract or incur obligations in the name of the other.

article 5 — DELIVERY, SUPPORT AND PAYMENT



  5.1   License of Product to End Users. MAPLESOFT shall market, promote and
license the Product through its Web Site via download, and other means deemed
appropriate by MAPLESOFT acting reasonably, for perpetual-use purposes during
the Term and any Renewal Term (as defined below). MAPLESOFT shall (where
applicable and made available to MAPLESOFT by the Toolbox Developer) make
available to the End User a copy of the Toolbox Developer’s End User License
Agreement prior to sale of the Product to End Users. It is the sole
responsibility of the Toolbox Developer to supply MAPLESOFT with the final
version of the applicable End User License Agreement and to timely activate the
license for the Product sold by MAPLESOFT, upon receipt of a sale confirmation
containing the following information for each End User: the date of sale, date
of download or date of shipment, contact person name, company name (if
applicable), address, e-mail address, telephone number, sales person, sales
person contact information, reseller and/or distributor name and purchase order
number (if applicable), and the version of the Product to be licensed.



  5.2   Delivery of Product to MAPLESOFT. The Toolbox Developer shall provide
MAPLESOFT with the necessary executable files and content documentation (as
reasonably requested by MAPLESOFT to make the Product, and all Product
Modifications that are commercially released by Toolbox Developer, available to
End Users through the Web Site). The Toolbox Developer will provide MAPLESOFT
with any existing marketing materials and content documentation of the Product
to MAPLESOFT to maximize licensing potential for the Product. MAPLESOFT agrees
to use this material to publicize, catalogue, promote and describe the
functionality of the Product through its Web Site.



  5.3   Reporting. MAPLESOFT shall provide to the Toolbox Developer a monthly
Sales & Returns Report (the “Report”) in electronic and physical form approved
by the Toolbox Developer, on or before the 30th day following the end of each
prior month after the Effective Date, with the first such report due July 1,
2005. MAPLESOFT shall provide to the Toolbox Developer within the aforementioned
Report information with respect to each End User transaction, stating: the date
of licensing, date of shipment, contact person name, company name (if
applicable), address, e-mail address, telephone number, sales person, sales
person contact information, reseller and/or distributor name and purchase order
number (if applicable), version of the Product sold, price paid to MAPLESOFT and
amount due to the Toolbox Developer based upon Schedule B. The Toolbox Developer
shall accept discounts to the MAPLESOFT Reseller Price as set out in Schedule B
and assumption of collection risk, if and only if, such discount or collection
risk is confirmed in advance and in writing by the Toolbox Developer to
MAPLESOFT. The Toolbox Developer shall accept return of product, if and only if,
such returns are confirmed in advance and in writing by the Toolbox Developer to
MAPLESOFT.



      5.3A Privacy Compliance. The parties acknowledge that the reporting
requirements set forth in Sections 5.1 and 5.3 may require that MAPLESOFT
collect Personal Information (as hereafter defined). The parties acknowledge and
agree that such Personal Information shall be used solely to assist in the
activation and authentication of the Product once purchased by an End User, to
assist in the provision of support and maintenance of the Product and for no
other purpose. Neither party, unless required by law or judicial authorization,
shall disclose the Personal Information without the consent of the End User or
the person whose Personal Information is to be disclosed. The Toolbox Developer,
if requested by End User, shall either return to the End User or destroy such
Personal Information provided by MAPLESOFT to the Toolbox Developer. Both
parties have implemented Appropriate Security Means (as hereafter defined) to
protect the Personal Information of End User provided by MAPLESOFT to the
Toolbox Developer. The Toolbox Developer shall promptly provide notice through
the Toolbox Developer End User License Agreement to End User about (a) any
request for disclosure of Personal Information including requests by law
enforcement authorities, without responding to the request, unless required by
law or judicial authorization; and (b) any incidental or unauthorized access of
Personal Information. “Personal Information” means any information, recorded in
any form, about an identified individual, including an End User, or an
individual whose identity may be inferred or determined from the information but
does not include any information about more than one individual where the
identity of the individuals is not known and cannot be inferred from the
information, that is provided by MAPLESOFT to the Toolbox Developer.
“Appropriate Security Measures” means commercially reasonable technical physical
and procedural controls to protect Personal Information against destruction,
loss, alteration, unauthorized disclosure to third parties or unauthorized
access by employees or contractors employed by the Toolbox Developer, whether by
accident or otherwise.



  5.4   Quality of Product. The Toolbox Developer will perform quality assurance
for the Product before delivering it to MAPLESOFT for licensing by MAPLESOFT,
and shall do such further quality assurance work, including bug fixes and
patches based on feedback received from End User of the Product as may be
necessary at the Toolbox Developers’ sole cost. For greater certainty, MAPLESOFT
will not be responsible for supporting, updating, or performing any quality
assurance, support, documentation or any development for the Product at any time
nor shall MAPLESOFT be entitled to any fees or portion of fees charged directly
to End Users by Toolbox Developer for support, updates or professional services.



  5.5   Support of Product. The Toolbox Developer or its agents will provide any
necessary and appropriate technical support for the Product directly to the End
Users at the Toolbox Developer’s sole cost and expense. The Toolbox Developer
shall incorporate into the Product an e-mail and web site address, which may be
used by End Users for technical support issues that may arise. If the Toolbox
Developer receives technical support queries that relate to the MAPLESOFT
Product rather than the Toolbox Developer’s Product, the Toolbox Developer shall
forward such queries directly to MAPLESOFT technical support and MAPLESOFT shall
deal with all such MAPLESOFT related support issues.



  5.6   Product Payment. MAPLESOFT shall pay to the Toolbox Developer a monthly
payment for all Product sold that month, less pre-approved returns, Product
Payment shall be due thirty (30) days from last day of the month sold and
provided in U.S. Dollars (except in the case of sales of Product to End Users
located in Canada that paid MAPLESOFT or its resellers for the Product in
Canadian Dollars, in which case Product Payment for such sales may be provided
in Canadian Dollars), and wired to the bank account designated by the Toolbox
Developer or otherwise paid to the Toolbox Developer as agreed to by the parties
acting reasonably. All payment terms described in this section will remain
applicable regardless of the credit terms extended by Maplesoft to any End User
or through a reseller and regardless of whether MAPLESOFT identifies an End User
or reseller as a risk of doubtful collection for payment of accounts, unless
exceptions to the thirty (30) day payment terms are accepted in advance and in
writing by the Toolbox Developer. MAPLESOFT will promptly notify Toolbox
Developer in writing (and in any event as part of its reporting set forth in
Section 5.3) when an End User or reseller of MAPLESOFT is outside of MAPLESOFT’s
standard credit, collection and payment terms. Provided MAPLESOFT properly
reports the collection risk of an End User or reseller to Toolbox Developer as
set forth above, the Product Payment amount of an account of that End User or
reseller (the “Uncollected Amount”) that is not collected within 120 days of the
date of sale, shall be subtracted from the next scheduled Product Payment. If
payment is thereafter made by such an End User or reseller, the Uncollected
Amount shall be reported to Toolbox Developer in accordance with Section 5.3 and
included in the next scheduled Product Payment



  5.7   End User Refund Policy. The End User may return the product for a full
refund for a period of 15 days after the purchase provided the product is
defective or has not been activated. If a refund is requested during this
period, MAPLESOFT will pay the refund to the End User. If the purchase and
refund occur within the same month, the Toolbox Developer will not receive any
Product Payment from the sale where a refund was issued, however, all details of
such transaction will be included in the monthly Report. If the End User refund
occurs in a different month from the purchase month, the Product Payment
adjustment from the End User refund will be subtracted from the next scheduled
Product Payment.

ARTICLE 6 — REPRESENTATIONS, WARRANTIES AND COVENANTS



  6.1   Representations, Warranties and Covenants of the Toolbox Developer. The
Toolbox Developer represents, warrants and covenants as follows:



  (a)   The Toolbox Developer is the lawful owner of, or has all right, title
and interest in the Product and all Intellectual Property related thereto, and
has all rights necessary to grant the licenses to MAPLESOFT in accordance with
the terms and conditions of this Agreement. The Toolbox Developer, and not
MAPLESOFT, is solely responsible for paying compensation, if due, to whomever
else may be entitled under other agreements, if any, between the Toolbox
Developer and third parties.



  (b)   The Product has been, and future Modifications will be, independently
created as a result of original work of the Toolbox Developer or pursuant to
third party licensing agreements and the Product does not currently and will not
knowingly, following commercially reasonable investigations, use or incorporate
or infringe any registered, or issued intellectual property of any person,
corporation or other business entity, and no other person, inventor or creator,
past or present, has or is known to have (based upon commercially reasonable
investigations) at the time of executing this Agreement any right, title or
interest in or to the Product;



  (c)   The Toolbox Developer is the lawful owner of all intellectual property
rights, including without limitation, patents, Toolbox Developer Trademarks,
copyrights, and trade names, and any applications therefore, included in the
Product;



  (d)   The Toolbox Developer has the required skills, qualifications and
experience to fulfill all duties and responsibilities required pursuant to this
Agreement;



  (e)   The Toolbox Developer has the right to enter into this Agreement and the
performance of the obligations hereunder will not conflict with or violate the
performance of any other agreement to which they are presently a party
(including any non-competition or non-disclosure agreement), any applicable law,
rule or regulation, or any third-party rights in any issued patent, registered
trademark, issued copyright or trade secret, or other proprietary right. The
Tool Box Developer covenants not to enter into any agreement that will conflict
with or otherwise obstruct its ability to perform its obligations pursuant to
this Agreement (including any non-competition or non-disclosure agreement);



  (f)   The Toolbox Developer shall make reasonable commercial efforts
consistent with software industry standards to ensure the Product is free of
defects in programming and operation;



  (g)   The Product shall be free of software viruses or any other programs that
may materially and adversely affect the normal use of the software, on delivery
to MAPLESOFT; and



  (h)   The Toolbox Developer shall undertake reasonable commercial efforts to
ensure that the current version of the Product commercially released by the
Toolbox Developer shall be compatible with and otherwise be fully functional and
operate with the then current version of the MAPLESOFT product known as “Maple”,
within 3 months of the commercial release of each version of Maple. MAPLESOFT
shall provide prerelease technical information regarding any new version or
update of Maple at least 3 months prior to the expected commercial release
unless otherwise agreed in writing between the parties.

EXCEPT AS EXPRESSLY SET FORTH ABOVE, SPLINEX DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED WITH REGARD TO ALL TECHNOLOGY, MODIFICATIONS, SOFTWARE OR DERIVATIVE
WORKS PROVIDED OR OTHERWISE LICENSED TO MAPLESOFT IN CONNECTION WITH THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY FITNESS FOR A PARTICULAR USE AND ALL SUCH WARRANTIES NOTED IN
THIS PARAGRAPH ARE SPECIFICALLY EXCLUDED.

6.2 Covenants of MAPLESOFT. MAPLESOFT covenants as follows:

(a) MAPLESOFT shall maintain complete and accurate accounting records, in
accordance with generally accepted accounting practices, to support and document
the Products sold. The Toolbox Developer shall have the right through a mutually
agreeable qualified independent accounting firm to make an examination and audit
of prior period closed months, at reasonable times and on reasonable notice of
not less than 15 business days and not more than twice a year (provided that any
audit that reveals a variance greater than 5% shall not count towards this
restriction nor shall any audit required of the Toolbox Developer by a
regulatory agency or by order of a court count toward this restriction), of the
records kept or required to be kept by MAPLESOFT relating to and only to the
promotion, distribution and licensing of the Product by MAPLESOFT and the
calculation of the payments required by this Agreement. If any such audit
reveals no material changes, “material” being defined as 5% or greater based on
prior amounts paid, in the payments due to the Toolbox Developer, then the
Toolbox Developer shall pay for all out-of-pocket costs and expenses relating to
any such examination and audit. If following such audit, there are material
changes in the payments due to the Toolbox Developer, MAPLESOFT shall reimburse
the Toolbox Developer for the actual costs of the examination and audit and
shall remit the additional amounts due to the Toolbox Developer within 15
business days.

ARTICLE 7 — TERM AND TERMINATION



  7.1   Term. This Agreement shall commence as of the Effective Date, and shall
continue for a period of one year (the “Term”), unless terminated earlier in
accordance with the provisions of this Agreement. Absent written notice from one
party to the other at least 90 days prior to the Term or any Renewal Term (as
defined below), this Agreement will be automatically renewed for successive
one-year periods (each, a “Renewal Term”) until terminated in accordance with
the provisions hereof.

7.2 Termination. This Agreement may be terminated by either party:



  (a)   Immediately upon the occurrence of any of the following events, which
shall be deemed to be a material breach of the terms of this Agreement:



  i.   The other party fails to perform any of its material obligations under
this Agreement, or materially breaches any of the provisions set out in this
Agreement and does not cure such breach within thirty (30) days after receiving
written notice, or



  ii.   Either party ceases to exist, or threatens in writing to cease to carry
on its business, commits an act of bankruptcy, is declared insolvent, make an
assignment of its assets other than for purposes of financing, or



  iii.   Either party is declared bankrupt or wound up, or a receiver is
appointed with respect to any part of the assets of the other party, or if any
encumbrancer takes possession of any part thereof.

(b) upon [90-days] written notice to the other party.



  (c)   MAPLESOFT reserves the right to temporarily suspend this Agreement (a
“Temporary Suspension,”), at any time, if there is a written claim of
infringement from a credible source regarding the Product as determined by
MAPLESOFT, including but not limited to copyright laws or other intellectual
property infringement and the Toolbox Developer does not promptly respond to,
defend or settle the claim or otherwise have such claim dismissed, or remove the
cause of the infringement, or if the Product is determined by MAPLESOFT to
contain offensive or dangerous content and the Toolbox Developer does not timely
agree to remove or modify such content. The Temporary Suspension will continue
until the issue is resolved. The resolution will either result in the
termination of this Agreement, or the reactivation of this Agreement, as
determined by MAPLESOFT at its sole discretion. In the case of a reactivation,
the end of the Term or any Renewal Term as specified in this section shall
remain in effect, unless both parties agree in writing to change the end of the
Term or any Renewal Term.

7.3 Obligations Upon Termination. Upon the effective date of termination of this
Agreement:



  (a)   MAPLESOFT shall immediately cease to promote and market the Product and
any representation of itself as an authorized reseller of the Product, and shall
cease its use of any Toolbox Developer Trademarks;



  (b)   MAPLESOFT shall pay to the Toolbox Developer all amounts outstanding and
owing as of the effective date of termination;



  (c)   Each party shall promptly destroy or return to the other all copies of
any data, records, documents, drawings, specifications, computer programs or
materials of any nature or kind, including all materials incorporating
Confidential Information, except such information that each party must maintain
to document accounting and legal requirements; and



  (d)   The provisions in this Agreement regarding ownership of Intellectual
Property and Confidential Information and Section 8.2A and 8.2B shall continue
in force following termination of this Agreement



  (e)   So long as an End User is a legal End User properly registered with the
Toolbox Developer, no termination or expiry of this Agreement shall affect the
rights of End Users to continue to use any Products.

7.4 Obligations Upon Temporary Suspension. If this agreement is suspended under
the terms of 7.2(c):

(a) MAPLESOFT will remove the Product for sale from the Web Site immediately.
(b) MAPLESOFT will notify the Toolbox Developer of the suspension, in writing.



  (c)   At the discretion of MAPLESOFT, the Product may also be removed from
promotional materials.



  (d)   All other aspects of this Agreement will remain unchanged pending the
final resolution of the issue.

ARTICLE 8 — LIMITATION ON LIABILITY AND INDEMNITY



  8.1   Limited Warranty. Subject to the terms and conditions of this Agreement,
the Toolbox Developer warrants that for a period of thirty (30) days from the
date of original shipment that the Product, as delivered, will materially comply
with the published specifications, if any, of the Toolbox Developer for such
Product. The Toolbox Developer’s obligations under this warranty shall be
limited to providing MAPLESOFT with a copy of corrected Product. Toolbox
Developer does not warrant that the operation of the Product will be
uninterrupted or error-free or that the Product will improve the performance of
the MAPLESOFT products or any third-party product. MAPLESOFT has no authority to
make and shall not make any warranty express or implied on behalf of the Toolbox
Developer.



      8.2.A Indemnification. Each party (“the Indemnifier”) shall indemnify and
hold harmless the other party (“Indemnified Party”), its resellers and
affiliates and End Users from all losses, damages, legal fees, settlement
amounts, expenses and other liabilities arising from any claims, legal
proceedings or demands brought by a third party against either party based on
the Indemnifier’s product, its manufacture, distribution, use, infringement of
intellectual property rights, copyrights, patent, trade secret, trademark, or
any other contractual or proprietary right (the “Claim”); provided that the
Indemnifier is notified as soon as possible in writing of the Claim, the
Indemnifier is given immediate and complete control of such Claim, the
Indemnified Party does not prejudice the Indemnifier’s defense of such Claim and
the Indemnified Party gives the Indemnifier all reasonable assistance with such
Claim.



      8.2B Injunctions. In the event either party, its resellers, affiliates or
End Users are enjoined from their use of the other’s product, the Indemnifier
willl promptly, either: (a) procure for the Indeminifed Party and its
distributors and End Users the right to continue distributing and using its
product; (b) render the Indeminifer’s product non-infringing without materially
diminishing the product’s performance, functionality or features; (c) replace
the Indemnifier product with equivalent non-infringing goods; or (d) if the
provisions of Sections 8.2B(a) through 8.2B(c) are not reasonably possible, the
Indemnifier will remove its product and refund the Indemnified Party of all
amounts paid in respect thereof.



      8.2C Not Applicable. The cap on damages stated in Section 8.3 (“Limitation
of Liability”) shall not apply in any respect to Section 8.2A, Section 8.2B, or
Section 3.3 (“Confidential Information”).



  8.3   Limitation of Liability. In no event shall either party have any
liability to the other for any loss of use, data, profit or revenue, or for any
indirect, consequential, special or punitive damages arising out of or related
to this Agreement, even if advised of the possibility of such damages or if they
are foreseeable. Notwithstanding the above, the entire liability of either party
in respect to any breach of its contractual obligations arising under this
Agreement and any representation, statement or act or omission of either party
shall not exceed the combined amount of the Reseller Price actually paid to
Toolbox Developer by MAPLESOFT during the prior twelve (12) month period from
the date such liability arose. The limitation on liability for damages set forth
in this section will not be affected by any failure of remedies under this
Agreement. This limitation of liability of damages shall apply notwithstanding
the failure of the essential purpose of any limited remedies herein.

ARTICLE 9 — DISPUTE RESOLUTION



  9.1   Resolution Process. Notwithstanding anything herein to the contrary, any
dispute or controversy between the parties arising out of or relating to the
validity, construction, meaning, performance or effect of or the rights and
liabilities of the parties hereto with respect to this Agreement, whether
arising during the period of this Agreement or at any time thereafter, shall be
determined by arbitration by a single arbitrator pursuant to the Arbitrations
Act, 1991. The parties shall agree on the arbitrator within 20 days of one party
notifying the other party that arbitration is desired. If the parties fail to
agree upon a single arbitrator within such 20-day period, then the arbitrator
shall be selected by a judge of the Ontario Court (General Division) upon
application of any party. The award rendered by the arbitrator shall be final
and binding and not subject to appeal. The arbitrator shall be empowered to
determine all questions of law and fact and may grant injunctive relief. The
prevailing party shall be entitled as part of the arbitration award to the
reasonable costs and expenses (including legal fees and disbursements) of
investigating, preparing and pursuing such claim or defense, and the party
enforcing an award shall be entitled to reasonable costs and expenses (including
legal fees and disbursements) incurred in connection therewith. The costs of the
arbitrator shall be shared equally between MAPLESOFT and the Toolbox Developer.
In any action to interpret or enforce this Agreement, the prevailing party shall
be awarded all court costs and reasonable attorneys’ fees and costs incurred.

ARTICLE 10 — GENERAL PROVISIONS



  10.1   Notices. Any notices, demands and other communications hereunder shall
be in writing and shall be delivered, sent by electronic transmission, or by
registered or certified postal mail with return receipt requested or overnight
delivery service such as Federal Express, postage or delivery service fees
prepaid, and addressed as follows:

To MAPLESOFT, at:
CEO
MAPLESOFT



  615   Kumpf Drive Waterloo, ON N2V 1K8 Fax: 519-747-1338  

To the Toolbox Developer, at:

CEO
Splinex Technology Inc.
550 W. Cypress Creek Road
Suite 410

Fort Lauderdale, Florida, USA 33309
Fax: +1 954 660-6561

With a copy to:

Attn: Curtis Wolfe, General Counsel
Splinex Technology Inc.
550 W. Cypress Creek Road, Suite 410
Fort Lauderdale, FL USA 33309
Fax: +1 954 229-7595

All notices shall be effective and deemed to be delivered (i) if mailed or sent
by private delivery service, on the second business day following such mailing,
unless there is an interruption in the mail, in which case it shall be deemed to
have been given when received; or (ii) if delivered or sent by facsimile, on the
business day following the date of dispatch or the date of transmission, as the
case may be. Either party may change the address for notice by giving written
notice of such change to the other party in the manner provided in this Section.



  10.2   Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof, and supersedes all
prior or contemporaneous agreements, understands, negotiations and discussions,
whether oral or written, of the parties. There are no warranties, covenants,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth in this Agreement. No
amendment or modification to this Agreement will be effective unless it is in
writing and signed by each of the parties hereto.



  10.3   Non-Interference and Assignment. The parties shall not at any time
interfere or attempt to interfere with the business of the other party, or
persuade or attempt to persuade any customer, prospective customer, or employee
of the other party to discontinue or alter its relationship with the party.
Without limiting the generality of the foregoing, Toolbox Developer shall not
directly or indirectly (except through MAPLESOFT) supply, license, distribute or
otherwise make available the Product to MAPLESOFT’s previously identified
affiliates, resellers, distributors or agents, without the prior written consent
of MAPLESOFT. Likewise, neither party shall directly or indirectly sell,
transfer, assign, convey, pledge, encumber or otherwise dispose of this
Agreement without the prior written consent of the other party. Notwithstanding
the foregoing, (i) either party may assign this Agreement to a successor of all
or substantially all of its business or assets to which this Agreement relates,
and (ii) either party shall have the right to transfer its rights hereunder to
any company which is wholly owned by such party provided such successor or
subsidiary agrees in writing to be bound by all the terms and conditions of this
Agreement. Any purported action in violation of this section shall be void ab
initio.



  10.4   Severability. If any provision of this Agreement is held to be
unenforceable or illegal by a court of competent jurisdiction, such provision
shall be modified to the extent necessary to render it unenforceable, or shall
be modified to the extent necessary to render it enforceable, or shall be
severed from this Agreement, and all other provisions of this Agreement shall
remain in full force and effect.



  10.5   Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Province of Ontario, Canada and each of the
parties hereto irrevocably attorns to the exclusive jurisdiction of the courts
of the province of Ontario without regard to conflicts of laws principles. The
parties agree that the United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.



  10.6   Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.



  10.7   Facsimile Transmission. This Agreement may be executed and delivered by
facsimile or other electronic means of transmission, and upon receipt such
transmission shall be deemed delivery of an original. Within a reasonable time
after such electronic delivery, the party executing the document shall mail or
deliver an originally signed copy of such document to the other party. This
Agreement may be executed by the parties in separate counterparts, each of which
when so executed and delivered by one or more parties will be deemed an
original, and all of which counterparts will together constitute one and the
same instrument.



  10.8   Force Majeure. Neither party to this Agreement shall be liable to the
other for any failure or delay in performance by circumstances beyond its
control, including but not limited to, acts of God, fire, hurricane, labour
difficulties or governmental action, provided that the party seeking to rely on
such circumstances gives written notice of such circumstances to the other party
hereto and uses reasonable efforts to overcome such circumstances.



  10.9   Waiver. A waiver of any provision in this Agreement by either party of
its rights hereunder shall not be binding unless contained in a written notice
signed by an authorized representative of the party waiving its rights. The
non-enforcement or waiver of any provision on one occasion shall not constitute
a waiver of such provision on any other occasions unless expressly so agreed in
writing. It is agreed that no use of trade or other regular practice or method
of dealing between the parties hereto shall be used to modify, interpret,
supplement or alter in any manner the terms of this Agreement.



  10.10   Export Control. MAPLESOFT shall not export, directly or indirectly,
the Product licensed under this Agreement to any country for which the U.S.
Government or any agency thereof at the time of export requires an export
license or other government approval without first obtaining such license or
approval. If necessary, Toolbox Developer shall assist MAPLESOFT in preparing
the paperwork required for such license or approval.

WATERLOO MAPLE INC. (MAPLESOFT)

By:      
Name: Dr. Tom Lee
Title: Vice President

TOOLBOX DEVELOPER:

SPLINEX TECHNOLOGY INC.

By:      
Name: Michael Stojda

Title: President & CEO

